IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 675
                                                    :
         ORDER ADOPTING RULE 205.6                  :         CIVIL PROCEDURAL RULES
         AND AMENDING RULES 229.2,                  :
         240, 1018, AND 2028 OF THE                 :         DOCKET
         PENNSYLVANIA RULES OF                      :
         CIVIL PROCEDURE                            :
                                                    :


                                                ORDER


PER CURIAM

      AND NOW, this 5th day of January, 2018, upon the recommendation of the Civil
Procedural Rules Committee; the proposal having been published for public comment at
47 Pa.B. 4662 (August 12, 2017):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 205.6 of the Pennsylvania Rules of Civil Procedure is adopted and Rules
229.2, 240, 1018, and 2028 of the Pennsylvania Rules of Civil Procedure are amended
in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on January 6, 2018.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.